Title: Invoice from James Gildart, 15 May 1765
From: Gildart, James
To: Washington, George



Liverpool 15th May 1765

Invoice of Sundries ship’d by James Gildart on board the Francis, John Ashburner for Maryland for Account of George Washington Esqr.


2 Casks


24 dozn of Bottled Ale 12 dozn each 5/
[£] 6. 0.0


Porters Packg 2/ Casks 11/ prim. 5/
.18. 


A Cask


5 dozn broad Hoes No. 4 25/
6. 5.0


Cask 2/8 Prim: 1/6
. 4.2


Loose


10 Mahogany Chairs hair bottoms 27/
13.10.0


2 Arm Do 40/6
4. 1.0

 
 10 B—ass Matts 10/ Prim. 12
1. 2.0


Carriage of Goods &ca
. 1.6


Commission
.16. 



£32.17.8


E.E.

James Gildart

